Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary. *Page 256 
On March 18, 1930, appellant gave his notice of appeal to this court. Nowhere in the record does there appear any order of the trial court granting to appellant any time within which to file statement of facts and bills of exception. In the absence of an order of the court, under the terms of Art. 760, C. C. P., the accused would have thirty days after the adjournment of the trial term in which to file his bills of exception. The State erroneously contends in this case that said thirty day period began with the giving of notice of appeal by the appellant.
The trial term of the court below ended April 26, 1930, and the thirty days allowed by statute for filing such bills of exception ended on May 26, 1930. The only bill of exceptions in the record appears to have been filed May 27th, and was therefore filed too late to be considered. The statement of facts makes out a plain case of guilt against the accused. The indictment, the charge of the court, the judgment and sentence are in conformity with law.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.